Citation Nr: 0635907	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 2002 and August 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for a 
bilateral knee disability and entitlement to service 
connection for a bilateral hip disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On July 21, 2004, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he wished to withdraw his appeal with respect to the 
issue of entitlement to service connection for a bilateral 
leg condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue involving entitlement to 
service connection for a bilateral leg condition have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (a), (b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In July 2004, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, withdrawing the claim of 
entitlement to service connection for a bilateral leg 
condition.  As the veteran has withdrawn his appeal prior to 
the Board issuing a decision on the merits of his claim, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this appellate issue and it is dismissed.


ORDER

The issue of entitlement to service connection for a 
bilateral leg condition is dismissed.


REMAND

With respect to the issue of entitlement to service 
connection for a bilateral knee disability, the veteran's 
original claim for compensation was received in March 2002.  
The veteran listed two disabilities, Osgood-Schlatter disease 
and loss of cartilage in knees.  The veteran reported that he 
had been diagnosed with Osgood-Schlatter Disease prior to 
entering service in 1976 and that the physical aspect of his 
service training caused severe pain in his legs and knees.  
The veteran noted that shortly after his separation from 
service, he was diagnosed with deterioration of the cartilage 
in both knees.

X-rays in March 2002 showed minimal narrowing of the medical 
compartment of the knee.  The impression was osteoarthritis.

The veteran was afforded a VA examination in November 2002.  
The veteran reported that he had Osgood-Schlatter disease of 
both knees diagnosed in 1973, that it improved to where he 
was accepted into the Navy in 1976, that he fell four 
separate times while in boot camp due to flare-ups, and that 
he has had continued pain in bilateral knees since that time.  
The diagnosis rendered was Osgood-Schlatter syndrome, 
resolved and mild osteoarthritis.  

The VA examiner opined that the veteran did have Osgood-
Schlatter before he went into the military and that it was 
not aggravated during his military service.   
The VA examiner stated, "I believe there must have been some 
other internal knee derangement, such as chronic 
sprain/strain of the knee that caused his discomfort."

As the November 2002 VA examiner's opinion is that the 
veteran's incidents of knee pain in service was likely due to 
another internal knee derangement, another VA examination is 
necessary to determine whether the veteran's current 
osteoarthritis is related to symptoms noted during the 
veteran's military service.

With respect to the issue of entitlement to service 
connection for a bilateral hip disability, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA with 
regard to service connection claim on a secondary basis.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.

In addition, since the veteran will be undergoing a VA 
examination to determine the etiology of his current 
bilateral knee disability, a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran should be rendered to indicate whether or not the 
veteran's bilateral hip disability is related to his knee 
disability.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination with an 
orthopedic specialist to determine the 
etiology of his present bilateral knee 
and hip disabilities.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

(a) The examiner should provide a 
diagnosis for any currently manifested 
disability(s) of the knees.  The examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
current knee disability is related to the 
symptoms documented during the veteran's 
active duty service.  

If the above opinion finds that the 
veteran's current knee disability is 
related to the symptoms documented during 
the veteran's active duty service, the 
examiner is requested to opine whether 
the symptoms documented during active 
duty were residuals of Osgood-Schlatter's 
disease, or as the November 2002 VA 
examiner opined, sprain/strain of the 
knees.

If the above opinion determines that the 
current knee disability is related to 
residuals of Osgood-Schlatter disease, 
the examiner is requested to opine 
whether the Osgood-Schlatter disease 
worsened during service, and if so, 
whether the increase in severity 
represented the natural progression of 
the disability rather than permanent 
aggravation related to service.

(b) The examiner should provide an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any current hip 
disability is proximately due to or been 
chronically worsened by the veteran's 
bilateral knee disability.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including advising the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for a bilateral hip disability 
on a secondary basis, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


